17-4134
     Islam v. Garland
                                                                                   BIA
                                                                               Kolbe, IJ
                                                                           A206 912 018
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            REENA RAGGI,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   JAHIRUL ISLAM,
14            Petitioner,
15
16                      v.                                       17-4134
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,*
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Khagendra Gharti-Chhetry,
24                                      Chhetry & Associates, P.C., New
25                                      York, NY.
26
27   FOR RESPONDENT:                    Brian Boyton, Acting Assistant
28                                      Attorney General; John S. Hogan,
29                                      Assistant Director; Lindsay C.
30                                      Dunn, Trial Attorney, Office of


     * The Clerk of the Court is respectfully directed to amend the caption as set
     forth above.
 1                             Immigration Litigation, U.S.
 2                             Department of Justice, Washington,
 3                             DC.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Jahirul Islam, a native and citizen of

10   Bangladesh, seeks review of a November 30, 2017, decision

11   of the BIA affirming a March 23, 2017, decision of an

12   Immigration Judge (“IJ”) denying his application for

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).   In re Jahirul Islam,

15   No. A206 912 018 (B.I.A. Nov. 30, 2017), aff’g No. A206 912

16   018 (Immig. Ct. N.Y. City Mar. 23, 2017).   We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history.

19       Under the circumstances of this case, we have reviewed

20   both the IJ’s and the BIA’s opinions “for the sake of

21   completeness.”   Wangchuck v. Dep’t of Homeland Security,

22   448 F.3d 524, 528 (2d Cir. 2006).   The applicable standards

23   of review are well established.   See 8 U.S.C.

24   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76


                                   2
 1   (2d Cir. 2018).   “Considering the totality of the

 2   circumstances, and all relevant factors, a trier of fact

 3   may base a credibility determination on . . . the inherent

 4   plausibility of the applicant’s or witness’s account, the

 5   consistency between the applicant’s or witness’s written

 6   and oral statements . . . [and] the internal consistency of

 7   each such statement . . . without regard to whether an

 8   inconsistency, inaccuracy, or falsehood goes to the heart

 9   of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii);

10   see Xiu Xia Lin v. Mukasey, 534 F.3d 162, 163-64 (2d Cir.

11   2008).   Substantial evidence supports the agency’s

12   determination that Islam was not credible as to his claim

13   that members of the Awami League beat him on account of his

14   position as public secretary in a local chapter of the

15   Bangladesh Nationalist Party (“BNP”).

16       It was reasonable for the agency to question Islam’s

17   assertion that he held the position of public secretary in

18   his local chapter of the BNP because he could not describe

19   the party’s platform in any detail.     See 8 U.S.C.

20   § 1158(b)(1)(B)(iii); see also Jin Shui Qiu v. Ashcroft,

21   329 F.3d 140, 152 (2d Cir. 2003) (“Where an applicant gives

22   very spare testimony, . . . the IJ . . .    may fairly wonder


                                   3
 1   whether the testimony is fabricated.”), overruled in part

 2   on other grounds by Shi Liang Lin v. U.S. Dep’t of Justice,

 3   494 F.3d 296, 305 (2d Cir. 2007).    Although the agency may

 4   err in basing a credibility determination on an applicant’s

 5   lack of doctrinal knowledge, this is an “instance[] in

 6   which the nature of an individual applicant’s account . . .

 7   render[s] his lack of a certain degree of doctrinal

 8   knowledge suspect and . . . therefore provide[s]

 9   substantial evidence in support of an adverse credibility

10   finding.”   Rizal v. Gonzales, 442 F.3d 84, 90 (2d Cir.

11   2006).   Because Islam claimed to hold a position

12   responsible for promoting the BNP publicly, the agency did

13   not err in questioning his credibility based on his lack of

14   knowledge regarding the party’s ideology.   See id.

15       The agency also reasonably relied on Islam’s

16   conflicting evidence regarding the injuries he purportedly

17   suffered when Awami League members attacked him in 2013.

18   See 8 U.S.C. § 1158(b)(1)(B)(iii).   Islam testified that he

19   suffered a cut in his mouth that bled but was “not that

20   big” and that the rest of his body “was injured” but was

21   not “bleeding or anything.”   But a letter he submitted from

22   the hospital, issued three years after the attack, stated


                                   4
 1   inconsistently that the injury to Islam’s mouth was

 2   “serious” and that Islam had lacerations elsewhere on his

 3   body.   Further, given that Islam could not describe with

 4   any specificity the injuries to his body, other than the

 5   cut in his mouth that was “not that big,” the agency did

 6   not err in questioning the plausibility of his claim that

 7   he required a two-day hospitalization.   See 8 U.S.C.

 8   § 1158(b)(1)(B)(iii); see also Wensheng Yan v. Mukasey, 509

 9   F.3d 63, 66–68 (2d Cir. 2007) (recognizing that adverse

10   credibility determination may be based on inherent

11   implausibility in applicant’s story if the “finding is

12   tethered to record evidence” or based on common sense); see

13   also Jin Shui Qiu, 329 F.3d at 152.

14       Having questioned Islam’s credibility, the agency

15   reasonably relied further on his failure to rehabilitate

16   his testimony with reliable corroborating evidence.     “An

17   applicant’s failure to corroborate his or her testimony may

18   bear on credibility, because the absence of corroboration

19   in general makes an applicant unable to rehabilitate

20   testimony that has already been called into question.”

21   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

22   The agency did not err in declining to credit affidavits


                                   5
 1   Islam submitted because many of the authors were interested

 2   witnesses who were unavailable for cross-examination.     See

 3   Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

 4   generally defer to the agency’s evaluation of the weight to

 5   be afforded an applicant’s documentary evidence.”); see

 6   also In re H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215

 7   (B.I.A. 2010) (finding that letters from alien’s friends

 8   and family were insufficient to provide substantial support

 9   for alien’s claims because they were from interested

10   witnesses not subject to cross-examination), overruled on

11   other grounds by Hui Lin Huang v. Holder, 677 F.3d 130,

12   133–38 (2d Cir. 2012).   The agency also reasonably noted

13   the absence of contemporaneous medical records detailing

14   Islam’s two-day hospitalization, which was particularly

15   noticeable given the lack of detail in Islam’s testimony

16   and his doctor’s letter regarding the type of injuries

17   suffered and why the injuries required hospitalization.

18       Given Islam’s lack of doctrinal knowledge, conflicting

19   evidence, and lack of reliable rehabilitating

20   corroboration, we conclude the agency’s adverse credibility

21   determination is supported by substantial evidence.    See

22   8 U.S.C. § 1158(b)(1)(B)(iii).    That finding is dispositive


                                   6
1   of asylum, withholding of removal, and CAT relief because

2   all three claims were based on the same factual predicate.

3   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

4       For the foregoing reasons, the petition for review is

5   DENIED.   All pending motions and applications are denied

6   and stays vacated.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe
9                               Clerk of Court




                                  7